Citation Nr: 0501966	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-03 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In October 2004, the veteran testified at a 
hearing before the undersigned. 

During the pendency of the current appeal the veteran, in a 
June 2001 letter, raised issues of entitlement to service 
connection for depression, anemia, vertigo, fluid retention, 
nausea, hypertension, and varices of the esophagus secondary 
to Hepatitis C.  The veteran, at an October 2004 personal 
hearing, also raised issues of entitlement to service 
connection for a psychiatric disorder other than PTSD, to 
include anxiety.  Since these issues were not adjudicated by 
the RO, and as they are not intertwined with the issue 
addressed on the merits below, adjudication of the issue 
below may go forward.  The raised above are referred to the 
RO for appropriate action.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action that is required on your part.


FINDING OF FACT

The evidence of record does not show a current diagnosis of 
PTSD.




CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he has PTSD because of his service in 
the Republic of Vietnam.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2003).  The provisions of 38 C.F.R. 
§ 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

In deciding whether the veteran has PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

The post service record shows the veteran's complaints and/or 
treatment for psychiatric disorders variously diagnosed as 
anxiety, depression, alcohol abuse, and a history of 
intravenous drug use.  See November 2001 Vet Center letter; 
and VA examinations dated in April 2004.  The November 2001 
Vet Center letter notes complaints of PTSD like symptoms, and 
the March 2002 VA examination report noted "a history" of 
PTSD.  Significantly, the record does not include a diagnosis 
of PTSD.  In fact, at April 2004 VA examinations, conducted 
expressly for the purpose of ascertaining whether the veteran 
had PTSD, it was opined that he did not have that disorder.  
These opinions are not contradicted by any medical opinion of 
record.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Thus, even if the Board accepts as true the inservice events 
claimed by the appellant, because none of the medical 
evidence of record includes a diagnosis of PTSD, the weight 
of the evidence is against the appellant's claim for service 
connection for PTSD.  Hence, this appeal must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.304(f).

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., rating 
decisions dated in June 2002 and February 2003; a December 
2001 VA letter to the veteran.  Moreover, the above claim was 
denied because the veteran did not meet the statutory 
threshold for entitlement to service connection - a current 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
Therefore, because the decision is mandated by the veteran's 
failure to meet a basic prerequisite for service connection, 
the Board may adjudicate the claim regardless of whether or 
not VA provided adequate notice and assistance as required by 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not required.


ORDER

Service connection for PTSD is denied.


REMAND

As to entitlement to service connection for hepatitis C, 
38 U.S.C.A. § 5103A(b) requires VA to obtain and associate 
with the record all adequately identified records.  The 
veteran at an October 2004 hearing before the undersigned, as 
well as previously, notified VA that he was treated at Sacred 
Heat Hospital in Chester, Pennsylvania (a/k/a Crozer 
Community Hospital, a/k/a Crozer Chester Medical Center, 
a/k/a Community Hospital) in 1973 for hepatitis non-A and 
non-B.  While the record shows that the veteran identified, 
and the RO and/or the claimant obtained and associated with 
the claims file voluminous medical records from a number of 
locations including a Crozer Chester Medical Center, it does 
not show a specific request for his 1973 treatment records 
from the now named Community Hospital.  Therefore, a remand 
is required to request these records.  38 U.S.C.A. 
§ 5103A(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board addresses a question 
that has not yet been addressed by the RO, the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the statement 
of the case fulfills the regulatory requirements.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§§ 19.9, 19.29 (2003).  If not, the matter must be remanded 
to the RO to avoid prejudice to the veteran.  Id.  

In this regard, while the record shows that the RO, in the 
February 2003 statement of the case, provided the veteran 
with notice of some of the regulations governing willful 
misconduct (i.e., 38 C.F.R. § 3.1 (2003)), it does not show 
that he was provided with notice of all the laws and 
regulations (i.e., 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§ 3.301 (2003)).  Therefore, on remand, the RO should provide 
the veteran with all the laws and regulations governing 
willful misconduct and thereafter readjudicate the claim.

In Training Letter 01-02, the Compensation and Pension (C&P) 
service addressed drug use (intravenous or intramuscular) and 
intranasal cocaine use.  They wrote that if intravenous or 
intramuscular drug use, or intranasal cocaine use is present, 
VA should not automatically assume it is the cause of the 
hepatitis C virus (HCV), and use it as a reason to deny the 
claim.  Rather, VA must consider all risk factors found, and 
only if it is determined by a medical opinion that drug use 
is the cause of HCV (that is, there is not another risk 
factor that is, at least as likely as not, the cause of HCV 
infection) should drug use be the basis of a denial.  If the 
medical opinion gives equal weight to another risk factor for 
HCV infection, or the examiner is unable to state which risk 
factor is more likely than not to be the cause, VA must 
resolve reasonable doubt in favor of the veteran and grant 
service connection.  The other risk factor(s) being weighed 
against the injecting drug use risk factor must, of course, 
be related to service to apply this principle in determining 
service connection.  On the other hand, if injecting drug use 
or intranasal cocaine use is the only risk factor present, 
denial would be appropriate.  

In this regard, VA Adjudication Procedure Manual (M21-1) 
recognizes the following as established risk factors for 
acquisition of hepatitis C: blood transfusion before 1992; 
past or present intravenous drug use; blood exposure of skin 
or mucous membranes including accidental needle punctures; 
sexual transmission; history of hemodialysis; tattoo or 
repeated body piercing; and history of intranasal cocaine 
use.

Given the directives found in TL 01-02, as well as the fact 
that the VCAA requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim, on 
remand, the RO must also obtain another medical opinion as to 
the origins of the veteran's hepatitis C.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Lastly, given the above development and VA's duty to notify 
the veteran of what part of that evidence he is to provide 
and what part VA will attempt to obtain for the claimant, on 
remand, the RO should continue to provide him with updated 
VCAA notices.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA, notice 
obligations have been satisfied in 
accordance with in Quartuccio; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
hepatitis C.  The letter must also: (1) 
notify the claimant of the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
notify him of the information and 
evidence that VA will seek to provide; 
(3) notify him of the information and 
evidence the claimant is expected to 
provide; and (4) request he provide all 
pertinent evidence in his possession that 
has yet to be submitted to VA.  The laws 
and regulations governing willful 
misconduct under 38 U.S.C.A. § 105 and 
38 C.F.R. §§ 3.1, 3.301, must be provided 
to the claimant.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO, after obtaining an 
authorization, should contact Sacred Heat 
Hospital in Chester, Pennsylvania (a/k/a 
Crozer Community Hospital, a/k/a Crozer 
Chester Medical Center, a/k/a Community 
Hospital) and request copies of all of 
the veteran's treatment records from 
1973.  The RO should also secure any 
pertinent records that are not already on 
file from Drs. Jeffrey Bell and Steve 
Conrad of Chester, Pennsylvania.  If the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should forward the 
claims file to a VA physician 
specializing in infectious diseases.  
Based on a review of the claims folder, 
the physician should provide answers to 
the following questions:

a.  Considering all of the veteran's 
claimed inservice risk factors 
(i.e., the use of dirty utensils, 
eating from other solders C rations 
while in the field, air gun 
inoculations, multiple sexual 
partners, exposure to human waste, 
and intravenous drug use), is it 
more likely than not that hepatitis 
C was caused by intravenous drug 
use?  Is it at least as likely as 
not that hepatitis C is due to the 
purported inservice use of dirty 
utensils, eating from other solders 
C rations while in the field, air 
gun inoculations, multiple sexual 
partners, and exposure to human 
waste?

If the examiner is unable to state 
which risk factor is the likely 
cause of the veteran's hepatitis C, 
she/he must say so.  If the opinion 
can only be offered by resort to 
speculation that finding must also 
be noted.

Note:  In arriving at the above opinions, 
the methods of contracting hepatitis, its 
clinical course and pathology, the first 
manifestations of symptoms evident in the 
record, and the history reported by the 
veteran (to include a claimed diagnosis 
of non-A/non-B hepatitis in 1973) should 
be considered. 

4.  After the development requested has 
been completed, the RO should review the 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the medical opinion 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the issue on appeal.  In 
readjudicating the claim, the RO should 
consider the directives found in TL 01-
02.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, all applicable laws 
and regulations including laws and 
regulations governing willful misconduct 
under 38 U.S.C.A. § 105 and 38 C.F.R. 
§§ 3.1, 3.301, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


